Lawanda Sparks, Appellant,
v.
Allstate Construction, Inc., Appellee.
No. 3D06-3195.
District Court of Appeal of Florida, Third District.
Opinion filed December 12, 2007.
Billbrough & Marks and Geoffrey B. Marks, for appellant.
Richard A. Sherman; Jeffrey S. Sandler, for appellee.
Before WELLS and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The summary judgment entered for the defendant below in a slip and fall case is reversed because it did not conclusively establish the absence of material facts as to duty, negligence and legal causation.
Not final until disposition of timely filed motion for rehearing.